UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6527


GEORGE CLEVELAND, III,

                Plaintiff - Appellant,

          v.

WARDEN WILLIE EAGLETON, individually and in his official
capacity; ASSOCIATE WARDEN ROLAND MCFADDEN, individually and
in his official capacity; OFFICER M. THOMAS; UNKNOWN NURSE;
UNKNOWN MEDICAL DOCTOR; ALL EMPLOYED AT EVANS CORRECTIONAL,
or a contract employee,

                Defendants – Appellees,

          and

EVANS   CORRECTIONAL    INSTITUTION;   IGC         ANGIE     GRAVES,
individually and in her official capacity,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:14-cv-02444-RBH)


Submitted:   November 30, 2016              Decided:   December 8, 2016


Before DIAZ and    THACKER,    Circuit   Judges,   and     DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
George Cleveland, III, Appellant Pro Se. Samuel F. Arthur, III,
AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South
Carolina for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     George Cleveland, III, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on   his    42    U.S.C.   § 1983      (2012)   complaint.       We    have

reviewed the record and find no reversible error.                  Accordingly,

we   affirm    for     the   reasons      stated   by    the   district    court.

Cleveland     v.   Eagleton,     No.     4:14-cv-02444-RBH     (D.S.C.    Mar.    7,

2016).   We grant Cleveland’s motion to accept as timely filed

his informal brief, and we dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      this   court    and   argument   would   not    aid    the

decisional process.

                                                                          AFFIRMED




                                           3